Citation Nr: 1738056	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD) and dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1968 to December 1970, to include active service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been diagnosed throughout the appeal period with PTSD, dysthymia, depression, bipolar disorder, and adjustment disorder.

2.  The Veteran has provided lay statements claiming a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA psychologist confirmed that his claimed stressor is adequate to support a PTSD diagnosis and that his symptoms are related to the stressor.

3.  The Veteran has a current diagnosis of dysthymia which has been linked to his military service by a VA examiner.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD and dysthymia, have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2016).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Although "psychoses" are one of the enumerated conditions, for the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" only includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2016).  As the Veteran's diagnoses of record do not reflect psychoses, service connection on a presumptive basis as a chronic disease is not warranted.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2016); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V), and VA has issued a final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a).  79 Fed. Reg. 45093.  However, the amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals, such as the instant claim, that were pending prior to that date.  Id. 

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, 38 C.F.R. § 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor. 

Relevant here, if a stressor claimed by a veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

As regards the Veteran's current psychiatric disorder, the probative evidence of record includes his service treatment records (STRs), service personnel records, VA treatment records, private medical opinions, lay statements, and two VA examination opinions.

The Veteran's entrance examination report, STRs, and separation examination report are silent as to any psychiatric complaint or treatment.  The Veteran first sought mental health treatment from the VA in 2001.  In an April 2001 treatment record, he stated to clinicians that he had been suffering from PTSD symptoms for many years.  Diagnoses of rule out PTSD, rule out dysthymia, and adjustment disorder were made.  The Veteran attended therapy sessions and was prescribed medication for his psychiatric symptoms.  In an August 2004 treatment record, he stated to clinicians that attending PTSD therapy sessions "made things worse."  

The Veteran stated in August 2010 that while in Vietnam, he served as a truck driver operating the second vehicle in a convoy, which was constantly under threat of attack from the enemy.  He also observed catastrophic injuries of other service members when med-evacuated out of Vietnam following a shoulder injury.

In October 2010, the Veteran underwent a VA examination at which no psychological testing was conducted.  He was diagnosed with dysthymia and narcissistic traits.  The examiner noted that the Veteran did not meet the criteria for a PTSD diagnosis.

The Veteran had a VA psychological evaluation in February 2011 which stated that he met the DSM-IV criteria for PTSD and that his stressors were considered adequate to support a diagnosis of PTSD.  The symptoms consistent with a PTSD diagnosis included feeling very upset, having physical reactions, avoiding thinking about or talking about, and avoiding activities or situations when something reminded him of his stressful military experiences.  His symptoms also included feeling distant or cut-off from other people, trouble falling or staying asleep, feeling irritable or having angry outbursts, having difficulty concentrating, and being hyper-alert.  His response to stressful military experiences involved intense fear, helplessness, or horror.  The psychologist concluded that taken together, the clinical interview and test results supported diagnoses of PTSD, dysthymia, and rule out bipolar II disorder.

A November 2011 examination done in connection with a claim for Social Security Administration disability benefits indicated that the Veteran suffered from affective disorder and anxiety disorder.

Statements from two friends of the Veteran were submitted in November 2012 which attested to witnessing outbursts of his temper and psychiatric changes in the Veteran since arriving home from service.

The Veteran underwent another VA examination in August 2015 at which the examiner determined that, although the Veteran had symptoms consistent with PTSD, his symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  He noted that the Veteran "does appear to have some persistent negative affect resulting from his time in the service that was best described as Dysthymic Disorder."  The examiner further concluded that the relative impact of his military experiences on his overall function had been relatively subtle, in comparison to stressors from his ongoing marital problems and subsequent divorce.

A mental health assessment was submitted by a Licensed Professional Clinical Counselor in October 2016 which indicated that she was treating the Veteran for adjustment disorder with anxiety and depressed mood, and persistent depressive disorder related to symptoms of PTSD.

The Veteran has been consistently undergoing treatment from a VA mental health provider since 2010 and continues medication management of his symptoms.  

The Board finds that the results of the February 2011 psychological evaluation, concluding that the Veteran has PTSD under the criteria of the DSM-IV and that his stressors are adequate to support the diagnosis, are competent, credible, and probative.  The psychologist conducted a clinical interview and psychological tests, including the Beck Depression Inventory (BDI), the Millon Clinical Multiaxial Inventory (MCMI-III), and the Post-Traumatic Stress Disorder Military Test (PCL-M) for the DSM-IV to arrive at his findings.  Further, the August 2015 VA examiner confirmed that the Veteran does exhibit symptoms consistent with PTSD and the Veteran's counselor confirmed she is treating him for symptoms related to PTSD.  

The August 2015 VA examiner did not find that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD.  However, one of the Veteran's claimed stressors was indicated as "Traveling the road in Vietnam - generally fearful of being attacked."  At the May 2017 hearing, the Veteran offered testimony indicating the nature of his work as a convoy driver that described the frequent attacks on the roads, his required duties, and his psychological response.  It is unclear whether the examiner considered the Veteran's recollections (as later described at the hearing), or whether the stressor was considered only as a general fear of being attacked without the specifics of the Veteran's experience.  

Additionally, the VA examiner attributed the Veteran's psychiatric symptoms more to his divorce and resulting depression than to his military experience.  However, the Veteran sought VA treatment for mental health symptoms prior to his marital problems and divorce.

Therefore, based on the above, the Board finds that the February 2011 VA psychologist's diagnoses and rationale warrant greater probative weight than the VA examiners' findings, based on their respective analyses.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd, 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).  Resolving all doubt in favor of the Veteran, service connection for PTSD is warranted.

As regards the Veteran's non-PTSD psychiatric diagnoses, the record indicates that the Veteran has consistently been diagnosed with dysthymia.  Although the August 2015 VA examiner felt that the impact of the Veteran's military experiences were subtle, he did find that his persistent negative affect resulting from his time in the service was best described as dysthymia.  Therefore, as a disability initially diagnosed after service shown to have been incurred in service, service connection for dysthymia is warranted.  38 C.F.R. § 3.303(d).  The Board thus finds that the most probative evidence of record supports a finding that the Veteran suffers from an acquired psychiatric disorder to include PTSD and dysthymia.  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD and dysthymia, is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


